DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden, U.S. Patent 1,979,798 in view of Levine, U.S. Patent 5,113,602.
Glidden teaches a keycard comprising first and second sections each defining a base and a layer of a blade of a key extending therefrom (see figs. 1 and 3).
Glidden does not teach a hinge interface connecting the bases of the first and second sections.
Levine teaches a key device with two sections connected by a hinge interface (160) connecting the bases of the first and second sections.
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide a hinge interface in the style of Levine on the Glidden key structure because that would prevent separation of the two key sections, [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to fold…collective flat surface”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Glidden-Levine, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, see Levine, element 160, Col 2, Ln 57 – Col 3, Ln 2.
Regarding Claim 3, see 160 in fig. 1 which shows the first and section sections being rounded.
Regarding Claim 4, see Glidden elements 14, 15 and 37, 38.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden-Levine as applied to claims 1-4 above, and further in view of Weyant, U.S. Patent 6,824,066.
All the aspects of the instant invention are set forth above but for key electronics arranged at the base sections opposite the blades.
Weyant teaches a foldable keycard with electronics which are attached to a base (see figs. 1A – 2B, element 21 which is interpreted as electronic).
At the time of the invention it would have been obvious to provide Glidden-Levine with the features of Weyant in the manner claimed because that would permit the key to be used with electronic or RFID locks in addition to tumbler locks.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden-Levine as applied to claims 1-4 above, and further in view of Beck, U.S. Patent 5,022,247.
All the aspects of the instant invention are disclosed above but for a sleeve including first and second openings.
Beck clearly teaches a sleeve for a keycard (see element 24).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide Glidden-Levine with a sleeve having first and second openings because the sleeve would protect the blades and a duplication of parts is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Harza.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glidden-Levine as applied to claims 1-4 above, and further in view of Herzenberg, U.S. Patent 6,755,061.
All the aspects of the instant invention are disclosed above but for a third section defining a base and a layer of a blade of a key and a second hinge interface.
Herzenberg teaches a modular key device which comprises three key sections (see figs. 1-6).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide the Glidden-Levine device in three sections which would require an additional hinge interface to connect the additional base/blade section because the three sections would permit more complex key designs which would be more secure, [Claim 17].

Allowable Subject Matter
Claims 5-9 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677